KEITH, Circuit Judge,
concurring in part and dissenting in part.
I concur in the first part of the majority’s opinion, namely, that KRS § 411.320(1) does not provide Caterpillar a complete defense to this action. However, with regard to the second portion of the majority’s opinion, dealing with Caterpillar’s alleged defective design, I must respectfully dissent. I would find that there was sufficient evidence produced at trial to support the jury’s verdict.
A district court’s denial of a motion for a new trial is reviewed by this Court for an abuse of discretion. Holmes v. City of Massillon, 78 F.3d 1041, 1045 (6th Cir.1996). In addition, this Circuit has held that “[cjourts are not free to set aside jury verdicts ‘simply because different inferences and conclusions could have been drawn or because other results are more reasonable.’ ” Brooks v. Toyotomi Co., Ltd., 86 F.3d 582, 589 (6th Cir.1996)(quoting J.C. Wyckoff & Assoc. v. Standard Fire Insurance Co., 936 F.2d 1474, 1487 (6th Cir.1991)). It is the duty of the jury to weigh the evidence and make credibility judgments. Morales v. American Honda Motor Co., 71 F.3d 531, 535 (6th Cir.1995) (citation omitted). Thus, a jury’s verdict should not be disturbed, as being *227against the weight of the evidence, unless it was unreasonable. Holmes, 78 F.3d at 1047.
The majority’s opinion focuses solely on the testimony provided by Mike Cooper (“Cooper”), Brock’s expert witness, to support its position that the evidence was insufficient to support the jury finding that the D9H was defectively designed. Unfortunately, the majority fails to recognize and credit witness testimony suggesting that the D9H was known to experience cavitation problems that could have been corrected. Roger I. Buie (“Buie”), a Caterpillar design control engineer, and Cooper testified that the fail-safe braking system used in the DIO was in design development at the same time the D9H was in design development. Cooper testified that, with some different engineering, the fail-safe breaking system could have been implemented in the D9H and that had the D9H been equipped with the fail-safe break system the bulldozer would not have ran out of control down the hill. Joseph H. Greir (“Greir”), a 36 year employee at Caterpillar, admitted that the company was aware of the cavitation problems experienced by the D9H. Indeed, the D9H’s service magazine explicitly states that the bulldozer may at times cavitate. In short, sufficient evidence was presented at trial for a reasonable juror to conclude that the D9H suffered cavitation problems, Caterpillar knew of these problems, and could have prevented them by using a fail-safe breaking system.
The jury apportioned liability as follows: Caterpillar to be 60% at fault, Great Western Coal to be 20% at fault, Nally & Hamilton to be 15% at fault and Brock to be 5% at fault. The jury went on to award Brock $20,000 for past medical expenses, $50,000 for future medical expenses, $100,000 for lost wages and income, $630,000 for permanent impairment of his power to earn in the future, $100,000 for past physical and mental suffering and $50,000 for future physical and mental suffering for a total of $950,000 in damages1. It is obvious from the above apportionment of liability and damages, that the jury painstakingly evaluated and considered every aspect of this case before rendering its verdict.
Although it may have been difficult for Caterpillar to implement the fail-safe break system in the D9H, the jury obviously believed, and the evidence based on Cooper’s testimony supports a finding that such an alteration was possible. It is not the job of this Court to substitute our view of the evidence for that of the jury when there is ample evidence to support the jury’s verdict. In my view, based on the abundance of evidence produced at trial, the district court’s denial of Caterpillar’s motion for a new trial was not an abuse of discretion and should be affirmed. Thus, I respectfully dissent.

. The district court reduced the award for past medical expenses from $20,000 to $19,021.59.